 IiR(GER TRANSFER AND S()RA(;I'. INC.Berger Transfer and Storage, Inc. and Truck Driv-ers, Oil Drivers, Filling and Platform WorkersUnion, Local 705, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 13-CA-18752October 9. 1980DECISION AND ORDERBY CHAIRMAN FANNING ANt) M MHIRSJENKINS AND) P.NL:t.tOOn June 20, 1980, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Deci-sion in this proceeding. Thereafter, counsel for Re-spondent filed exceptions and a supporting brief,and counsel for the General Counsel filed a brief inanswer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.2i Respondent has exceptld Il certailn credibilil) findings made hby tiltAdmiinstrativ Lawa Judge and also alleges hat he exhlhitrt hias l ir ardRespondenl It is the tBoards cstiahlshed policy Inot to ove rrale 1 a ldnill-istralive law udge's resolutions ith respect credihility tinless theclear preponderance of all of the rlevanl evidence con incus us hat theresollutions are incorrect. Standard Dry Wall Productr. Inc.. 91 NRB 54411950()). end 188 F2d 32 (3d Cr 1951). We hale carfully examinedthe record and find no hasis for resersing his findingsRespondent also has excepted to the Administrativ Ilaw Judge's fail-ure Io explicate reasons for crediting the testimony of `itnerses for theCieneral Counsel In circumstances where there is ciflicting telinion inthe record In the instanlt case, the Administratlse l.a Judge found.based ol admitted documrlentary and testlimonial esidtlenc ad uncoitral-dicted testimony, that Respondent engaged in a widespread antiunioncampaign replete with unlawful threats promises, layoffs, and dischargesin order to defeat the Union's organizing campaign, and that it refus(d torecognize and hargain with the Union as the dlesignated collcctixc har-gaining rpresentative of its dri.ers ad alrehoillsmen Moreos.r, ihecredihility findings attacked are inherently consistelni with his unlcolnro-serted findings, including his crediting of employee (ioeha i oer ()per-ations Manager Harris. In short, Administratise l.av Judge Malloney'scredihility findings under attack aru basel on falctors other tlhan denlea-nor Further, in consonance with the Board's policy set forth in StnlndirdDry Wall Product, Inc. supra, we hasle independen ll xaminel therecord in his case, and we find no basis on the record in hls proceediigfor reversing his credibility determinatilons or his findings of act hsedthereonWe also find totally without merit Respondent's allegations of hias andprejudice on the part f the Administralise Law Judge Upon full consid-eration of the record, we percei've no esidence that the AdministratilLaw Judge prejudged he ae. made prejudicial rulings, allowed mprop-er evidence nto the record, or demonstrated ai hias againlt Respondent ilhis analysis or discussion of the es idence2 In accordance with his dissent In Oil'mpi .edial (orprarn, 250NLRB 146 (1980), Member Jenkins would award interest on the hackpaysdue based on the filrmula set forth IhereinORDERPursuant to Section 10(c) of the National LalborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent. Berger Trans-fer and Storage, Inc.. lomhard, Illinois, its officers,agents, successors, and assigns. shall take the actionset forth in the said recommended Order.DLCISI()NS I I' MtNI t lI 1111 CASIEW.\l I.R I. MAIONI.x, JR., Adminislrati e L;awJudge: This case came on for hearing before me at Chi-cago, Illinois. upon an unfair labor practice complaint,lissued by the Regional Director for Region 13 and lateramended, which alleges that Respondent Berger Transferand Storage, Inc.,:violated Section 8(a)(1), (3). aid (5)of the Act. More particularl, the amended complaint al-leges that Respondent engaged in numerous acts of coer-cive interrogation of its employees concerning theirunion activities, solicited grievances from employees,with an implied promise of granting redress, threatenedto reduce their workload and job availability in reprisalfor union activity, threatened to discharge employees forengaging in union activities, committed assaults h auto-mnobile upon pickets, created among employees the im-pression that their utitot acti, ities ere the sub ject ofcompany surveillance, threatened to close the warehousebecause of union acti ities among employees, ad askedemployees to dissuade other employees from supportingthe Union. The amended complaint also alleges that Re-spondent laid off employ ces on May 21 and May 22 anddischarged 33 employees on May 23 because of theirunion activities and that it demoted employee JerryGocha from the position of leadman to the position ofemployee because of his union actiities. It also allegesthat Respondent unla,fully refused to bargainl ith theUnion as the representative of its drivers and ,[arehouse-men and seeks a so-called Gixsel remedy.:Respondent denies the commission of indepeidenit o-lations of Section 8(a)(l), denies thal any layoffs tookplace on May 21 and 22, asserts that the dischargesIhc prinllcipal docket ent ries htrcin ar' as follows( hirge filled aIaic Rcispondent b Tru , hy I)ri k er. il )rnrs, till rigSlation lland Pilitrtl 'inu lksc t ,,,.. 1-ion , .1 'I.tl Internattl:ial lirlotherhoiod f caT;it r. Chiallftl'ur, Wiarehousemeln aind Htelprs if Ailcr.ilherein cal led the Union), i t May 24. 1979; comnlplaint isued against R',porldenl h) the Rgional Director for Rgion I oll Junle 2i), 179 R-,ponrnlii', an,u Ir filed July I). 1 97q9 hearing held in Chicago. Ill nins,i1 Febhruary 4 hrouqh 7, 1981; and rief' filed i Ii mc h the (itiicalCounsel and Respondent on or hbforr M arch 27, 198)Respolldent admits, lnrd I Find. that it is a Mlnniesota orporatllollw hich maintains a place of husilness at .ombahrd. lIIIh is. s here it is nIgaged i the transfer and storage of household and conimmercril goodsDuring the preceding year. Responduent derlied gross rserlnues in xcessof $50.(XX) from hr ahrose-ldccribed husiness finr tie ransp rltiolln ofgol.ds, from Illinlis to poilltIl and places ioultside thy Stale of Illnis Acc-cordingl. Resplndci illt al rnl 'Cil rC ungagd i conlllnerce sililll tlemneanniig of Sec 221. (i) ad (7 of the Act I h t[ i s la ihor rgan-zation 'lii thn h Ill Inllnng S, 2t5) o t A : A L. R s (i.' Pat-m ('.. /Ic 9 L 575 It ]t9q253 NLRB No.25 I)tCISI()NS ()OF NATIONA. I AI()BOR RI.ATI()NS BO()ARK)which occurred on May 23 were accomplished by alocal plant manager acting withoul authority and thatsuch discharges were rescinded immediately, and assertsthat the Union's card majority has not been properly es-tablished and a Gissel order would be inappropriate he-cause the effects of any unfair labor practices committedby Respondent have been sufficiently dissipated topermit the running of an election. It also argues thatGocha was a supervisor who does not enjoy the protec-tions of the Act. Upon these contentions the issues hereinwere joined.4FINDIINGS ol F, CliI. HIF. UNFAIR I ABOR PKRACTICIS At1 I.l(il:l)Respondent operates a national moving and transferbusiness and maintains its principal office in Minneapolis,Minnesota. One of its facilities is located in Lombard, Il-linois, a suburb of Chicago. At this warehouse, some-times called the Chicago warehouse, Respondent em-ploys approximately 40 local and over-the-road drivers,warehousemen, and helpers. During the period of timehere at issue, Karl Maierhofer was the general managerof the terminal and Mark Harris was operations manager.The warehouse and moving business at Lombard hasbeen in operation for a number of years. It is a nonunionoperation, although some of Respondent's other termi-nals have been unionized. On Monday, May 21, at therequest of some of Respondent's employees, Union Busi-ness Agents Jerry Rzewnicki and William Dicks came tothe Lombard warehouse and began to talk with anumber of employees who had gathered in the parkinglot prior to clocking in. They discussed with the assem-bled employees the benefits of unionization and askedthem if they wanted to join. A number of employees in-dicated their interest so they were furnished with con-ventional dual-purpose authorization cards which theyfilled out and signed, using the hoods or trunks of carsor other available surfaces to support the cards as theywere writing. All cards were signed in the presence ofRzewnicki and Dicks and were returned to one or theother of them. On Wednesday, May 23, Rzewnicki andDicks returned to the Berger premises at or about thesame morning hour and obtained signed authorizationcards from employees William A. Moore and DannyOverton, both of whom were absent from work on theprevious Monday. On both occasions, these two businessrepresentatives obtained signed cards from a total of 28Berger employees.' 4 Certain errors in the transcript are hereby noted and correcteds During the course of the hearing in this case, solm 13 HBerger em-ployees personally identified their on cards These witncsses ereDavid Redman, Danny Overton, Larry York, John W. Rose, FrankGatz, Don Mundt., Mark Eurek, Dennis Busse, William A. Moore, Mi-chael Gunnels, Tony Morasski, Ron Salmons, and Jerry Giocha Theseor other witnesses testified that they personally saw 1( other named em-ployees on the same occasion fill out ut or sign a designation card in theirpresence. The card signers so identified by fellow employees are DonYork (bthy Larry York and Morawskil, Ben rozoska (by Dennis usse),Phil Roesecke (by Husse, Larry York, and Frank Ciatz), Garry Wallen(by Larry York), Don Smith (by Jerry Gocha), Gerald Stroh (by usse).Allen runke (by Larry York and Morasvski), William McDoniald (hyMorawski), Cameron Duncan (by (Gocha), and homas Hudnik (hy Mor-awski and Giat7) The cards of Terry Most. Fd t:ilet, Kurt KoonI,As discussed in more detail. infJa, there were 42 em-ployees in the agreed bargaining unit on May 23. As ofthat date, the Union possessed signed cards from a ma-jority of employees, i.e.. 28 out of 42 persons.As Maierhofer and Harris were coming to work onMondaN morning, they both noticed employees in theparking lot talking with Rzewnicki and Dicks. Harrisprofessed unconvincingly that he did not know at firstwhat the employees were doing, although he also ad-milled that he thought they were signing cards. Maier-hofer testified that Harris informed him on May 21 thattwo employees were giving out cards on the parking lot,that it was rumored that Local 705 was involved in theeffort, and that the employees were probably signingcards.One of Harris' principal functions as operations man-ager was to make out the daily assignment sheet. Harriskept a list of about 25 employees, arranged in order ofseniority. As more fully discussed later, there were aboutfour or five other employees available to Respondent forassignment, when needed, whose names did not appearon the list and whose names would be handwritten at thebottom by Harris whenever they were assigned work.After assigning particular runs to particular employees.Harris would hand a copy of the list to Warehouse Fore-man Jerry Gocha, whose job was then to see that truckswere loaded and designated drivers were properly dis-patched. A few employees were normally retained at thewarehouse throughout the day. Harris testified that,during this period of time, he was making an effort tomaximize the employment opportunities available to hismen because the summer months were coming and hedid not want experienced help leaving the Company togo to work for some other employer.On May 21, Harris posted a list which assigned workto 17 employees. A line was drawn through the middleof the list with an indication that no work was availablefor those whose names appeared below the list. Employ-ee Ron Salmons testified credibly that, when he saw hehad no assignment for the day, he went to Harris andasked the reason, complaining that he was not a part-time employee. Harris replied that, with all the unionstuff going on, he was not going to use everyone. Em-ployee David Redman also testified credibly that heoverheard a telephone conversation later in the day be-tween Harris and an unknown caller in which Harrisstated that he had work for "thirty guys" at the ware-house but, since they wainted to go union, he wouldwork only a minimal amount of labor.About noon on May 21, Maierhofer spoke to ware-house employee Frank Gatz. Maierhofer said he hadJesse Morris, and Guy Anderson ere collectcd hb Rewnicki and Dickson he same occasion and there is no reason to beliee that they were notalso signed by these employees duriig the salne niass signing effort Re-spondent and the General Counsel stipulated that 3 employees were partof an appropriate bargaining unit at the time in question, disputing onlythe eligibility of card signers Koontz,, Morris, and Gocha, hose inchl-sion would bring the total to 42; Respondent claims that a new hire. Scott ictnley, should also hbe in-cluded il anI list f hbairgaininlg unit emplo ees as of the date 1l thenIliton's demand for recognlition As Hernly's Inclusion ould rit atfeclthe UInion's mnajority status. it is unnecessary to resolve the qucstllon ofhis act lnal datie of hire6 HFR(itR I RANSFIR ANI) SI()RA(il INC'heard that some employees were sigiing union cards andasked Giatz why they there organizing. Gatz replied thatsonime of them did not think they had been getting ai failshake since Hlarris lihad assuned the duties of operationsmanager. They felt they ould be better off under aunion contract. Maierhofer told Gatz that, if there ,xas aunion at the warehouse, there would be ess ork adsmaller crews and those at the bottom of the senioritylist would lose their jobs. Later on in the daN\ Mailcr-hofer had a conversation in his office with enlploccsGary Wallen and Dennis Busse. lie asked Wallcit andBusse why the employees ere organizing and wIhal theCompany was doing s rong which prompted theiraction. One of the two employees voiced a complaintabout the slow payment of hospilalization benefits. in thecourse of this consersaltion 'Wallen admitted to Malcer-hofer that he had signed a union card. I credit BIusse'stestimony that, on this occasioni, Maierhofer asked hinm ithe knew the names of any employees who were interest-ed in bringing the Union into the warehouse and that,during this conversation, Maierhofer had in front of hita list of employees on which he was making notes. ()nthis occasion Maierhofer also told them that lie intendedto interview each employee to find out vwhat each em-ployee felt was wrong swsith the Company.On the same afternoon, Harris and James Stang erepresent in the drivers' room heln several employeeswere taking a break. Stanig advertises himself as vicepresident in charge of sales, although he is not actually acorporate officer but a longtime sales representative ofRespondent who solicits business and arranges deliveriesfor Berger customers in the Chicago area. Harris askedemployee Larry York why the employees wanted aunion. York replied that they were unhappy becausethey were not guaranteed a 40-hour week and wereoften sent home early during a workday. Harris repliedthat they still would not be guaranteed a 40-hour %weekwith a union because, if a union came in, he simplywould not book any jobs on Morldays and Tuesdays.Stang then asked why the employees were interested inthe Union. He remarked that a union had "screwed"some of the employees a couple of years before andwanted to know what they saw in unionizing when theywere already making in excess of the union scale. Em-ployee Phil Roesecke gave a reply similar to York's. Hesaid that employees lacked job security in that they didnot have the guarantee of a 40-hour week. Stang's replywas similar to Harris', namely that, if a union came in, hewould not book jobs on Mondays and Tuesdays. lie per-sisted in asking what a union could do for the employeesthat Berger could not do, noting that, if they had a prob-lem now, they could take it up directly with Bill Dircks(the Company's president) or Maierhofer.On the following day, Tuesday, May 22, only 16 em-ployees were assigned work. On the list which wasposted, a line was drawn which cut off all the nanles onthe lower portion of the paper, thereby denoting thatabout 15 men with low seniority would not work O)nthat date, Maierhofer had occasion to talk with employeeGerry Stroh i his office concerning the Union. Maier-hofer asked Stroh why the employees were interested injoining a union.F.arl iil the morning of May 23, Rzewiicki and Dicksagain visited the premises of Resp(odent. Rewt'licki metMaierhofer as the latter was coming to work, identifiedhimself arind presented Maierhofer ith a recogniitioagr-eenlntli form which he asked Maierhofer to signi1 Theformi in question calls flor more than merely recognition.It stllCesRecognition Agreement-he cImplocr subscribed below hierhcb recogmrizesLocal Union No. 705, Interllatioilna l rotherhood ofTeamsters a;s the sole and exclusi e bargairlingagent on behalf of' its --- -- emplosees.It is understood that this recognition is accorded to1.ocal No. 7()5 as a result of sho~sing a marjorit, of'signed authorization cards executed by the afore-metntioned bargaining unit. The eriplo)er furtheragrees that within -- days. the duly author-ized agerit of the Company will execute the stand-ardl agreenienlt noss in full force and effect in indus-try. All provisions respecting rates of pay arid hoursof work shall become effective this date --Rzewiicki also handed Maierhofer the signed authori-zation cards which he had collected. Maierhofer refusedto sign the agreement, put the union cards in his pocket,and went inside his office. Two hours later, Maierhoferreturned the cards to the Union by replacing them onthe dashboard of Dicks' car.As indicated previously, Overton signed his card onthe morning of May 22. Shortly after he did so, Harriscalled him into the office aid asked him what xsas goingon. Overton replied that the business agents from Local705 and the employees were organizing a union. Harrisasked Overton if lihe had signed a card and Overton re-plied that he had done so. Harris then asked Overton ifthe employees ere planning to strike and if Overtonhimself would also strike. Overton replied that he didnot know if there would be a strike, hut, if a strike tookplace, he would support it.About 8:30 a.m., the Union began to picket the ware-house premises with signs indicating that the strike wasfor recognition. Most of Respondent's employees hon-ored the picket line and did not work. About 10:30 a.m,Maierhofer and Harris came out to the parking lot andsummoned a number of employees to an impromptumeeting on the spot. He told these employees that thepicket line was illegal, asked them to come back towork, and told them that, if they did not report to workby I I a.m., they would be terminated and their insurancewould be canceled. There is some dispute as to whetherhe used the word "terminated," "fired," or "replaced."On the basis of credited testimony and because the use ofthe word "terminated" is consistent with the languageRespondent used in a telegram which it sent the sameevening to 33 striking employees, I believe that Maier-hofer told the striking employees they would be termi-nated if they did not report for work by the stated time.Shortly after this meeting, the Union changed its picket I)lC.ISI()NS ()F NAFI()NAI I.AII()R R LAJ IONS H()ARI)signs to add the legend that it was picketing to protestunfair labor practices.On May 23, Respondent sent telegrams to all of theemployees named in paragraph IX(b) of the complaint.Each telegram read as fllows:We are asking you to report lo work at our tcrini-nal 2N225 GCrace Street, I .omhard, Illinois at 8 amlhurisd(ay May 24, 1)7'). 11f ou do not report, wewill take this to meall that you have volunlarily tr-minatled your employment with IBerger ransferand Storage, Inc. If you terminlate your employ-ment, your hospitalization will be terminatld atmidnight, May 31. 1979. If you contlact us, \ c willadvise the procedure to convert your personalpolicy.Berger Transfer and Storage, Inc.2N225 Grace Streetlombrnrd, IllinoisO()n the afternoon of May 23. the picket line wasposted on Grace Street in front of the terminal facilities.Pickets walked in a north-south direction across thedriveway entrance at a point %where the driveway joinsthe public right of w'ay. 'The driveway is about 3(0 fetwide at this point and is bordered by grassy bernis onthe north and south sides of the pavement. Harris wasrequired to deliver a piece of machinery from the ware-house for a customer so he took a company "straightjob," a standard transmission truck, from the parking lotand proceeded to Grace Street by way of the drivewayin question. Estimates of his speed vary from a few milesper hour to 2) 25 miles per hour. I credit testimony tothe effect that, as Harris approached the line, he appliedhis brakes in order to avoid an oncoming car which wascoming along Grace Street. In the course of braking, thetruck "fishtailed" and the rear of it hit picket Terry Mostand knocked him into picket Frank Gocha. Harris didnot stop but continued on his way. I credit testimony tothe effect that, after this incident, Harris told employeeDanny Overton that he had hit the pickets both "inten-tionally and unintentionally" Overton asked him whatthat meant but received no reply.On the evening of May 23, two striking employees re-ceived calls at their respective homes from CompanyVice President Frank Goodwin, who had just recentlybeen transferred from the Lombard terminal to Respond-ent's facility in Dallas, Texas. Goodwin called Overtonby long-distance telephone about 9 or 10 p.m. He askedOverton what was going on and the latter said that "theguys decided to bring a union in." When Goodwin askedwhy, Overton replied that the employees had no job se-curity and no backing. Goodwin then asked Overtonwhether they could work out something with the em-ployees if he flew back to Chicago from Dallas for ameeting. Overton said that it would not do any good be-cause things had gone too far. Goodwin then asked whowere the "top guys." in the organizing effort. Overtonreplied that there were no top guys, and that the entireemployee group decided to take action. Goodwin alsoasked Overton how he personally felt about the unioneffort. Overton told him that he was prepared to stickwith it all the way. even if it meant losing his job. Good-win commented that ()verton would not lose his job butthat ermployces at the bottom of the seniority list mightlose their jobs.In his long-distance telephone conversation on thesame evening with Frank atz, Goodwin aked iatzwhat was happening concerning the unionization of theterminal. Gatz asked Goodwin if he had talked 'with theofficials at the I.omtbard swarehouse and Goodwin repliedthat he had spoken with Stang, who had informed himthat the employees had gone union and were lnow onstrike.l oodwin added that lie wvanted to speak directlywith Gatz because he thought he could get some straightanswers from him. He asked Gatz swhy these events hadtaken place and Gatz told him that it happened ecause,after Maierhofer took over, the men thought that theyneeded a union because the were not getting a fairshake. Goodwin asked who was instigating the strike andGatz replied that he did not know. Goodwin expressedthe feeling that it might be Roesecke and Larry York.I-c also suggested that the senior employees get togetherwith him for a meeting and try to work things out with-out a union. Gatz replied that such a meeting would dono good because the men had decided they wanted aunion arid they were not going to change their minds. 7On the following day, Maierhofer summoned Roe-secke, York. Redman, and employee Richard Way fromthe immediate vicinity of the picket line and began totalk with them. Maierhofer began the conversation bystating that he had only been the general manager of theLombard terminal for about 3 weeks and asked plaintive-ly, "Why arc you doing this to me?" Roesecke spoke upand assured him that there was nothing personal in thedispute which had just arisen. Maierhofer then asked theemployees, "Why can't we get together and talk aboutthis thing?" Roesecke replied that there was nothing totalk about and that all that Maierhofer had to do was torecognize the Union.About 2 p.m. on May 24, Overton received a long-dis-tance call at his home from William Dircks, the presidentof the Company. I credit Overton's version of the con-versation, namely, that in the course of the discussionDircks asked him who was the "top man," and who was"running the show" as far as the organizing effort wasconcerned. Overton replied that it was a group effort.Dircks then asked if they could get together and talk thematter out. Overton said, "No." Dircks asked why andOverton replied that he felt that unionization was thebest thing for his family because it provided job security.Dircks then asked why he thought that joining Local705 meant job security, to which Overton stated that theUnion had a grievance procedure in the event an em-ployee was fired. Dircks suggested that the Companymight set up a grievance procedure similar to the oneprovided for in the Local 705 contract and Overton re-fused, saying that he did not think it would work. Dirckspersisted, asking if Overton felt they could forget theUnion and have a meeting between company manage-( ioodwlin did not tcify at the hearinlg so tIh versionls f Iht tclc-pholle c yonvcrsations reciltd hby (Ovrton arid Cialz are uncontrdictcd Iinthe record8 BERGER TRANSFER AND STORAGE, INC.ment and the keymen in the organizing effort. Overtonsaid he did not think so because things had gone too far.He added that he was willing to go all the way with theUnion, even if it meant getting fired. Dircks said, "That'sjust what will happen," adding that he would not bestrong-armed into recognizing the union.Late in the afternoon of the same day, as Harris wasleaving the terminal, he saw York and Roesecke at thepicket line and suggested that they get in his car andhave a talk. They agreed. Harris began by asking whythe employees could not get together and talk about thedispute. Roesecke replied that there was nothing to talkabout. Harris told them that the Company's lawyer hadinformed the Company that the Union had gone aboutthe organizing effort in the wrong way and that it shouldhave submitted the cards to the National Labor RelationsBoard. Roesecke's reply to that statement was, "What'sthe difference? Either you are going to recognize theUnion or you are not." They then got Overton to jointhem. Overton told Harris about the conversation that hehad just had a few hours before with Dircks and report-ed that Dircks had said that the Company would closethe warehouse if the Union came in. Harris had no com-ment except to say that he knew nothing about Dircks'conversation. Harris told the employees that if they pick-eted for more than 30 days the Company would get aninjunction to stop the picketing and then they wouldclose the warehouse. Overton replied that the Companycould not afford to close the warehouse because it wouldlose too many accounts if it did. Harris said that theCompany could close the warehouse, send the equipmentto Minnesota, turn its account over to another company,and collect a booking fee for the business it referred out.Harris asked the men to return to work but they de-clined, saying that they were afraid they would he firedif they did without having the protection of the Union.Harris said that the Company would fire them. Overtonthen asked Harris if he could give him a legal contractsaying that he would not be fired if he came back towork. Harris said there was no way he could providesuch a contract.On Sunday afternoon, May 27, Goodwin was back inthe Chicago area with his wife. The two of them paid asocial call on York at the latter's apartment. During thecourse of a conversation which ranged over a largenumber of subjects, Goodwin asked York, "Why do youguys want the Union?" York stated that they were fedup taking orders from Harris and fed up with the way hewas treating them. Goodwin wondered aloud whether, ifhe had still been at the warehouse, the union disputecould have been prevented. York thought that possibly itcould have been. Goodwin's wife then asked York whothe instigator of the organizing drive was. York saidthere was no instigator. Goodwin then voiced the opin-ion that Phil Roesecke was the instigator. He askedwhether the top men in the organizing campaign wouldget together with Dircks and discuss their differences.York replied that it was too late for such a move butadded that he would pass along Goodwin's request tothe other strikers. Goodwin noted in the course of theconversation that the Union could be voted out as wellas being voted in.On Monday afternoon, May 29. Respondent sent atelegram over the signature of R. D. Dircks. the chair-man of the board of Respondent, to all of the employeeswho received the termination telegram of May 23. Inthe second telegram Dircks said:A wire was sent to you last Wednesday, May 23.without authority. This is to advise that wire is re-sended (sic) and your job is available.On Tuesday, May 29, Goodwin again phoned Gatzlong distance from Dallas. During this call, Goodwinasked Gatz why he had not put any enthusiasm in Good-win's request for a meeting between the men and Good-win and Dircks. Gatz informed Goodwin again that themen wanted a union and that a meeting would accom-plish nothing. He said that the men were serious andwere going to continue the strike. Goodwin then toldGatz that, if the Union came into the warehouse, theCompany would have to go "strictly by the book" andnoted that they would discontinue giving occasionalcompany parties. Goodwin added that, .while Gatzwould not have to worry, the men at the lofwver end ofthe seniority roster would lose their jobs because therewould not be as much work.On June , at or about 2:30 p.m.. Harris was again in-volved in an altercation at the picket line. CharlesVolker, an owner-operator who drives for Berger, andJames Miller, a company driver, attempted to leave theBerger premises in Harris' pickup truck. They got to theline, reluctant to cross it, and turned around and parkedthe truck in the company parking lot. Both men went tothe office and Miller emerged with Harris. The policehad been summoned, but instead of waiting for them toarrive the two got into Harris' truck and Harris began todrive it toward the picket line. I credit record testimonyto the effect that, when Harris arrived at the picket line,he "floored" his accelerator and, in the process, struckGatz and Mundt who were picketing.9Harris then droveaway. He was later arrested and charged with leavingthe scene of an accident. "'On June 15 picketing ended and on June 18 most em-ployees went back to work. On the first day of work fol-lowing the strike, Harris informed Gocha that, since hcvwanted the Union, he would no longer be warehouseforeman and told him to "punch in," meaning that hewould be given a job on the seniority roster. His namewas placed about 23d on the seniority roster and theresult of that placement meant that Gocha rarely workeda 40-hour week.Sometime in December 1979., Maierhofer had a con-versation with employees Salmons and Way concerningthe status of the Company. Way asked Maierhofer whatwould happen if the Union came in. I credit Salmons'testimony to the effect that Maierhofer replied that therewere "rumors from Minneapolis," and that the terminalwould close if the Union came in. In a later conversationwith Way, Maierhofer said that he could not believe that* York claims that he did noI receive the second tlegram9 I regard testimon in the record that the Iwt injured pickets feignedbeing struck as contrived and fancifulo He has also been sued by Mundt a, a result of thl, Indcni9 I)ECISIONS ()F NA'IIONAL L.ABOR RLAI'()NS t()ARI)Dircks would close the terminal since it would not be aprofitable move. There is no evidence that he made thislater statement to Salmons.II. ANAIYSIS ANI) CONCI USIONSA. Supervisory Issues.1. The supervisory status of James StangStang advertised himself to customers and to Respond-ent's employees as a vice president of the Company, al-though in fact he was not a duly appointed corporate of-ficer. The reason for the use of the title, both verballyand on company calling cards, was that the title oftengained him entry to higher officials of prospective cus-tomers than would the title "salesman." Stang is one ofthree salesmen who work out of the Lombard terminal.He reports to Executive Vice President Robert Dircksand to Maierhofer. He calls on accounts and prospectiveaccounts, makes estimates of moving jobs, and, in con-junction with Maierhofer and Harris, "books jobs," thatis, assigns moving jobs to particular days and informs thecustomer when the moving will take place. His desk islocated in an office which includes Maierhofer's desk.Stang works on a commission basis and receives fringebenefits which are accorded to managerial and officepersonnel.Stang has from time to time interviewed applicants forsales positions and has made recommendations concern-ing their employment. People whom Stang has recom-mended for hire are normally interviewed again by com-pany officials. However, Stang's recommendation againsthiring a prospective salesman is normally final. Occasion-ally Stang attends management meetings. He testifiedthat he does not get involved in labor relations. Howev-er, the evidence in this record shows that he becameclosely involved on the management side in general as toevents which took place during the organizing campaignand the strike. I conclude from the above-recited evi-dence that Stang is a supervisor within the meaning ofSection 2(11) of the Act. The statements made by him inthe presence of Harris echoed Harris' previous state-ments, and were consistent with and supportive of Re-spondent's overall position in resisting unionization. Ac-cordingly, I conclude that the statements made by Stangare properly attributable to Respondent as its agent infact, even if he lacked formal supervisory status on theoccasion when he spoke, because of the implicit ratifica-tion of these statements by Harris on the occasion inquestion.2. The supervisory status of Jerry GochaJerry Gocha was hired by Respondent in January1979, and was given the title of warehouse foreman.During the period of time he occupied this position, hewas paid a salary which, on the basis of a 40-hour week,approximated the hourly wage of warehousemen anddrivers. Unlike the latter, Gocha was assured of 40 hoursof employment each week. He was not paid for overtimebut there is no evidence that he ever worked overtime. Icredit his testimony that he had no power to disciplineemployees who worked in the warehouse, as evidencednot only by his general statement to this effect, but hisrecitation of specific instances in which attempts to sendmalingers home were summarily reversed by Harris. Hereceived the same holidays and vacations as did driversand also received the same insurance benefits. I alsocredit his testimony to the effect that he had no role toplay in grievances which might arise in the warehouse.Gocha did not hire or fire or recommend that anyone behired or fired. He did not assign particular employees toparticular dispatches as this task was performed each dayby Harris when he made up the daily assignment sheet.Gocha's job was to see that trucks were properly loadedand that employees left with the trucks to which theywere assigned. Such assignments did not involve the useof independent judgment. As his job duties do not fallwithin the statutory definition of a supervisor set forth inSection 2(11) of the Act, I find that he was a nonsupervi-sory employee, despite the title which was given to himwhen he was hired. Accordingly, Gocha was protectedin his relationship with Respondent by Section 7 and 8 ofthe Act.B. Other IvsuesI. The employment status of Jesse L. Morris andKurt KoontzRespondent denies the General Counsel's contentionthat Jesse L. Morris and Kurt Koontz are properly in-cludable in the bargaining unit at the time Rzewnickimade a demand for recognition and that their cardsshould not be counted in determining the Union's major-ity status. Their inclusion vel non would not affect theUnion's majority status but a determination of their em-ployment status in mid-May might affect their entitle-merit to benefit by the remedy to be recommended inthis case, so such a determination should be made.Both men were in that group of part-time employeeswhose names did not regularly appear on the seniority orwork list (Harris denies that the list was a "seniority"list). When work was available, Harris wrote in theirnames at the bottom of the list and assigned particulartasks to them. During the period from January 1, untilMay 17, 1979, Morris worked anywhere from 0 hoursper week to 40 hours per week. In all but 3 weeksduring that span of time he performed some labor forRespondent. He did not work from May 18 throughJune 7 or thereafter. However, during most of that timethe strike was in progress and Morris participated in thepicketing. Morris received Respondent's May 23 tele-gram notifying him to report for work on May 24 uponpenalty of being regarded as a voluntary quit. He also re-ceived Respondent's telegram of May 28 rescinding theoriginal telegram informing him that his job was in jeop-ardy. Its contention is based solely upon the factualpremise that, after May 18, Morris never presented him-self for work. The above-recited facts make it clear thatMorris was, on May 23, a regular part-time employee ofRespondent. Accordingly, he should be included as amember of the bargaining unit and should be eligible forany remedial benefits which might flow from such a de-termination.10 BERGER TRANSFER AND STORAGE, INCKurt Koontz had a similar position with Respondent.Between January !9, and May 18, 1979, Koontz workedsome hours during each week. These hours ranged from7 to 36 hours per week. He received the May 23 andMay 28 telegrams referred to above and it is undisputedthat he never formally quit. Like Morris, Koontz did notreturn after the strike or make himself available for workduring the strike. As in the case of Morris, the facts re-cited above make it clear that Koontz was also a regularpart-time employee on May 23, 1979, and should be in-cluded as a member of the bargaining unit eligible forany remedial benefits which might flow from this deter-mination.2. The violation of Section 8(a)(5)The parties agree that a unit of all full-time and regu-lar part-time local drivers, over-the-road drivers, ware-housemen, and helpers employed by Respondent at itsLombard, Illinois, warehouse and terminal, with theusual exceptions, constitute an appropriate unit for col-lective bargaining. As found above, on May 29, Re-spondent had secured 28 signed designation cards fromthe 42 persons employed in that unit on that date. Ac-cordingly, it was the majority representative of the em-ployees in that unit when Rzewnicki demanded recogni-tion from Maierhofer and the latter declined the request.3. The layoffs of employees on May 21 and May 22During the period of time preceding the first 2 days ofunion organizing activity, Respondent normally em-ployed 25 to 30 employees each working day. While itsemployee complement might fluctuate from day to day,most of its employees worked most of the time. These 2days were the first time in the memory of those testify-ing on the point that half of the work force was unas-signed. During this same period of time, Harris wastaking pains to provide maximum work opportunity toall employees, even if this meant stretching out work, be-cause he wanted them to be available during the summermonths rather than go to work for some other employer.Early on May 21, Harris learned of the organizing ac-tivity before they actually arrived at his office and beganto make up the job list for that day. What emerged bothon May 21 and May 22 was the employment of abouthalf Respondent's full complement of employees. Thereis no substantive record evidence to support any conten-tion that work was unavailable on those days. There arethreats in the record, made both by Harris and Stang,that if the Union came in they would take reprisal onemployees by refraining from booking jobs on Mondayand Tuesday (May 21 and 22 were a Monday and Tues-day). There are also two admissions in the record fromcredited witnesses that Harris stated that he was notusing Salmons because of the union activity which wastaking place and another statement, made in Redman'spresence over the telephone, that he had work availablefor "30 guys" but was not using them all because of theorganizing effort which was taking place. These admis-sions, coupled with the absence of any other plausibleexplanation, establish conclusively that a substantialnumber of employees were laid off on Monday andTuesday of the week of May 21 because of the union ac-tivities which were taking place and that such layoffsconstitute a violation of Section 8(a)(1) and (3) of theAct. The identities of these persons and the amounts dueand owing to them in backpay can best be left to thecompliance stage of this proceeding.4. Independent violations of Section 8(a)(1)committed before 11 a.m. on May 23Before the Union changed its picket signs on May 23at 11 a.m. from picketing for recognition to picketing toprotest unfair labor practices, Respondent violated Sec-tion 8(a)(1) of the Act by the following acts and conductrecited in detail above:(a) Harris' statement to Salmons that Salmons was notgoing to be assigned work on May 21 because of theunion activity which was taking place.(b) Harris' statement later in the day in the presence ofRedman that he had work for 30 employees but was notgoing to put them to work because of the union activitythat was taking place.(c) Maierhofer's interrogation of Gatz in the ware-house concerning the reason for the organizing campaignand his threat to Gatz, uttered in the course of the sameconversation, that unionization would result in less workand discharges for lower seniority employees.(d) Maierhofer's conversation in his office later in theday in which he asked Wallen and Busse why the em-ployees were organizing, asked them to disclose thenames of employees who were interested in bringing theUnion into the warehouse, created the impression of sur-veillance by making notes on a list of employees he washolding as he was questioning Wallen and Busse, and so-liciting grievances with an implied promise that theywould be remedied. On this occasion, Maierhofer alsostated that he would systematically interrogate all otheremployees concerning their union sympathies.(e) The interrogation of employees in the drivers'room by Stang and by Harris concerning why employeeswere organizing a union, and the threats uttered by bothof them on this occasion that if the Union came in theywould reduce job opportunities by refraining from"booking jobs" on Mondays and Tuesdays.(f) Maierhofer's interrogation of Stroh in his office onMay 22 when he asked him why employees were joininga union.(g) Harris' interrogation of Overton on the morning ofMay 23 as to what employees were doing outside theplant, whether Overton had signed a card, whether em-ployees were planning a strike, and whether Overtonwould go on strike.(h) About 10:30 in the morning, at a meeting of picketscalled by Maierhofer in the company parking lot, Maier-hofer told them that, if they did not report for workwithin the relatively short time (by 11 a.m.), they wouldbe terminated and their insurance would be canceled.This statement constitutes a threat of reprisal against em-ployees for engaging in concerted protected activity.11 DECISIONS OF NATIONAI. LABOR RELATIONS BOARD[5. The conversion of the strike into an unfair laborpractice strikeThe existence of the unfair labor practices recitedabove took place prior to the time the Union changed itspicket sign from one demanding recognition to one pro-testing the commission of unfair labor practices. Thechange in picket signs took place within minutes afterMaierhofer uttered his threat to discharge employees.There can be no doubt that this threat was what trig-gered the change of picket signs and, with that change.an alteration in the purpose of the strike which was thenin progress. Accordingly, I conclude that, from the latemorning of May 23 until it was discontinued in mid-June,the strike of Berger's employees was an unfair laborpractice strike.6. Independent violations of Section 8(a)(l)occurring after the conversion of the strike to anunfair labor practice strike(a) On the afternoon of the first day of the strike,Harris drove a company truck through the picket linewith such speed and disregard for the safety of picketsthat he hit two pickets who were patrolling the front ofthe plant. He did not stop to inquire about their safetybut kept on going as soon as the street became clear ofoncoming traffic. He later said that he hit pickets Mostand Gocha both "intentionally and unintentionally."Such a statement discloses beyond cavil, the manner inwhich he operated the truck on the occasion in question.I conclude that, by this act, Harris assaulted two picketswith a company vehicle because of their union activitiesand that this assault constitutes a violation of Section8(a)(I ) of the Act.(b) During the course of a long-distance telephoneconversation which took place on the same afternoon,Company Vice President Goodwin interrogated Overtonconcerning the reasons for which employees were engag-ing in union activities, who were the "instigators" ofunion activities, and how Overton personally felt aboutunionization. Such interrogation constitutes a violation ofSection 8(a)(l) of the Act. In the course of the same con-versation, Goodwin uttered a threat that unionizationwould bring about the discharge of employees holdinglow seniority. This threat constitutes a violation of Sec-tion 8(a)(l) of the Act. Goodwin also asked Overton toarrange a meeting, the obvious purpose of which wouldbe to solicit grievances from employees so that Respond-ent could adjust said grievances and thereby underminethe organizational campaign and the strike which wasthen in progress. Such a request violates Section 8(a)(l)of the Act.(c) On the same day, Goodwin also placed a long-dis-tance telephone call to Gatz, in the course of which heinterrogated Gatz as to the reasons for the union activitywhich was taking place and the identity of the instiga-tors. These questions constitute a violation of Section8(a)(1) of the Act. When he suggested to Gatz that Yorkand Roesecke were the instigators, he was thereby creat-ing an impression that their union activities were the sub-ject of company surveillance in violation of Section8(a)(l) of the Act. Goodwin's request to Gatz to set up ameeting of company officials and strike leaders consti-tutes a solicitation of grievances, for the reasons statedabove relative to the Goodwin-Overton conversation,and violates Section X(a)(l) of the Act.(d) Maierhofer's statement to Roesecke, York,Redman, and Way the following day, "Why are youdoing this to me?" is more of an expression of hurtrather than a request for information so I would notregard it as coercive interrogation. His further remarks,in which he requested them to set up a meeting to dis-cuss their grievances, were a solicitation of grievanceswhich violates Section 8(a)(1) for the reasons set forthabove relating to the Goodwin conversations.(e) Dircks' long-distance phone call to Overton, inwhich he interrogated Overton as to the identity ofstrike leaders and questioned Overton as to his reasonsfor joining the strike, constitutes a violation of Section8(a)(1) of the Act. Dircks' threat during the same con-versation to fire employees is an obvious violation ofSection 8(a)(l) of the Act. Dircks also violated Section8(a)(1) of the Act on that occasion by asking Overton toassist in setting up a meeting between strike leaders andcompany officials to discuss a means of working out dif-ferences without the intervention of the Union and bysuggesting the establishment of a grievance proceduresimilar to the one provided for by the Local 705 contractbut without the agency of Local 705.(f) Late in the afternoon of the same day, Harris madea suggestion to a number of striking employees whowere meeting in his car for a meeting between strikersand company officials to work out their differences with-out the intervention of the Union. Such a request consti-tutes a violation of Section 8(a)(1) of the Act because itamounts to a solicitation of grievances carrying with itan implied promise of redress, Harris' protestations to thecontrary notwithstanding. During the same conversation,Harris also threatened the employees that the Companywould close the warehouse and send the equipment backto Minnesota if the Union came in. This threat is a seri-ous violation of Section 8(a)(1) of the Act.(g) On the following Sunday afternoon, in the courseof a social visit, Goodwin interrogated York concerningthe reason the employees were engaging in union activi-ties. This interrogation violates Section 8(a)(l) of theAct. In the course of the same conversation he alsoasked York to assist in putting together a meeting ofcompany officials and strike leaders to discuss the prob-lems which gave rise to the organizing campaign and thestrike. This request constitutes a solicitation of griev-ances with an implied promise of redress which violatesSection 8(a)(1) of the Act. During the course of theafternoon, Mrs. Goodwin asked York to disclose theidentity of the instigators of the union effort. Mrs. Good-win is not per se an agent of Respondent but she askedthe question in the presence of a high company officialand any response adduced by the question would consti-tute a disclosure of information to that official. Therewas an implied ratification of her action by her husband,so the question constitutes interrogation in violation ofSection 8(a)( ) of the Act.12 HFR(iliR I RANSI1R .1ANI) S1()IRA(i. INC.(h) O)n May 29, (ioodwin again phoned Ciatz for thepurpose of urging Gatz to arrange a meeting hbetweenstrikers and company officials i which they could thrashout their differences Such a request constitutes one m)oresolicitation of grievances w ith an implied promise of re-dress and is a violationl of Section X(a)( ) of the Act.Goodwin's threat during this conversationt that the Colm-pany would go "strictly by the hook." in the e\cii ofunionization, is a threat which violates Section 8(a)( 1) ofthe Act anid his statemenii that the men at the hottomrn ofthe seniority list would lose their jobs as a result ofunionization is a threat w.hich violates Scclion 8(a)(l) ofthe Act.(i) On June 6. HIarris again drove a truck through thepicket line with disregard for the safcl of the elployeeswho ,were picketing. O()n this occasion, hie not only strucktwo pickets but apparently caused personal injuries ie-cessitatitig hospitalization. There is a claim by Respond-ent that the pickets were in a inhebriated conditioni aidwere blocking the exit from the cornpan parking lot.There is also evidence that the DuPagc County policehad been summoned. Rather than call upon a colmpaiIsecurity guard who was standing by to rectify an> block-age of the driveway or await the arrival of the police,Harris came drivinig through the line with the sameabandon that hce had displayed on May 23. It is clear thathe desired another physical confrontation with the pick-ets and took this means of bringing it about. His actionconstitutes a violation of Section 8(a)( ) of the Act.0) In December 1979, in response to a question posedto him by an employee, Maicrhofer repeated a rumor tothe effect that the Lombard vwarehouse would closedown in the event of unionization. Whether the rumorcame from the main office in Minneapolis or was merelyscuttlebutt obtained from company drivers, the reitcr-ation of this rumor by the highest compani official at theI.ombard terminal constitutes a threat by Respondet litviolation of Section 8(a)(1) of the Act. The fact that hemay have retracted his statement at some later time inthe presence of one of the individuals who heard theoriginal threat does not detract from its illegal character.7. The discharge telegram of May 23On the evening of the first day of the strike, Maier-hofer sent a telegram to each of the 33 striking employ-ees in which he told them that, if they did not return towork by 8 a.m. the following morning, they would beconsidered as voluntary quits and their health insurancewould be terminated at the end of the month. When thistelegram was sent, the strikers in question were unfairlabor practice strikers and, under long-established princi-ples, they were entitled to reinstatement upon reques atthe end of the strike. The discharge of unfair labor prac-tice strikers is, in and of itself, an unfair labor practice.By taking such action Respondent herein violated Sec-tion 8(a)(1) and (3) of the Act. The fact that the dis-charges were rescinded 5 days later does not alter thefact that a violation was committed. The most that thesecond telegram could accomplish would be o affect aremedy pertaining to the job status of the strikers.X. I he demotioln of JerrN (iochaU'hein thl strike ended and Goclia returnedl to %xkerk.lie as ilnforilled h I larris thal;l he ould no lotger helcadniila; i llhe k ;lrchclusL. a job i .hich a 40-1hour\vcck s, ,as guaranteed to him, but hie would he "oil theclock" arid ould thierch be employed il order f se-niority wheni work , as available. In fact, lie was placedabhout 24th on the scniorits list aid rarely ,olrked a fullweek after lie returnied. ilarris made no sec ret of tlie factt;l this lI cthan;gc ' as beillg effecLtluatCd because (iochlisupportcd the nitio Sch a discriiiatlion in hire atidtcnutli because of untiOl actiit) violates Sectioni (al)()anid (3) of the ActUponi the f'oregoing findings of facl. 11d 1 upoi1 tlhecillire record hereill considered as a 1hole,1 I make thefolloxiigCoN( I s(io)Ns o( ..Respondcnt, Bcrger Transfer anid Storage, Inec, isnov. aid at all tiies matellrial hlereti has been ant cmplo -er engaged in colnlerce xitlill tile meaning of' Section212). (), and (7) of the Act.2. ruck I)riscrs. ()ii I)rixrs. [:illiiig Slation and 'lat-fornl Workers lUnioill. ocal 7()5, Inllrnational rother-hood f Teamnsters, Chauffeurs, Warchoutsemen andHelpers of America (the Union), is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time local and over-tlie-road drivers, warehousemLen. and helpers employedby Respondent at its Lombard Illinois, terminal adsareliouse, exclusix e of guards, salesmen, office clericalemployees, and superxisors withi tilhe meaninlg of theAct, constitute a unit appropriate for collective bargaini-ing within the meatiing of Section 9(b) of the Act.4. Since o or about Mayv 23 1974, the lnion hereiihas been the exclusive represenlati,e of all the eniploy-ees i the unit fou(nd appropriate in Conclusion of 1.ass3, for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.5. By refusing to recognize and bargain collectivelywith the Unioni as the exclusive collective-bargainingrepresentative of its employees in the hargaiiiing unitfound appropriate ii Conclusion of L.aw 3 herein, Re-spondet has violated Section 8(a)(5) of the Act.6. By laying off a number of its employees on May 21and 22 because of their membership in and sympathywith the Union, Respondent herein has violated Section8(a)(3) of the Act.7. By discharging Guy Anderson, Ben Brozoska, AlBrunke, Tom Budiik, Dennis Busse, Bill Davis, CameronDuncan, Mark Eurek, Ed Finley, Randy Franklin. FrankCatz, Dennis Giese Jerry Gocha, Mike Gunnells, KurtKoontz, Hill McDoiald, Hill Moore, Tony Morawski.Jessie Morris, Terry Most, Don Mundt. Danny Overton,Dave Redman, Phil Roesecke, Wayne Rose, Ron Salm-ons, Paul Skipworth, Don Smith, Jerry Stroh, GarryWallen, Dick Way, Don York, and Larry York becauseof their membership in and sympathy with the Unioniand because they engaged in ill unfair labor practicestrike. Respondent herein has iolatcd Section (a)(3) ofthe Act. I)lCISIONS OF NATIONA. L.AB()R REI.ATIONS BOARD8. By demoting Jerry Gocha because of his member-ship in and sympathy with the Union, Respondent hereinviolated Section 8(a)(3) of the Act.9. By the acts and conduct set forth above in Conclu-sions of Law 5, 6, 7, and 8, by coercively interrogatingemployees concerning their union activities and the ac-tivities of the employees, by soliciting grievances fromemployees with the implied promise of redress, by creat-ing in the minds of employees the impression that theirunion activities are the subject of company surveillance,by assaulting employees on the picket line with motorvehicles, by threatening to close the warehouse if theUnion came in, by threatening to reduce job opportuni-ties and to discharge employees with low seniority if theUnion came in, by telling employees they were beinglaid off because of their union activities and the union ac-tivities of other employees, and by threatening to dis-charge employees in reprisal for union activities or unlessthey abandon their strike and returned to work, Re-spondent herein violated Section 8(a)(l) of the Act.10. The aforesaid unfair labor practices have a close,intimate, and adverse effect on the free flow of com-merce within the meaning of Section 2 (6) and (7) of theAct.TIni REM tI)YHaving found that Respondent herein has engaged inunfair labor practices, I will recommend that it be re-quired to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the purposesand policies of the Act. Since the independent violationsof Section 8(a)(1) found herein are repeated and perva-sive, and evidence an attitude on the part of this Re-spondent to behave in total disregard of its statutory ob-ligations, I will recommend to the Board a so-calledbroard 8(a)(1) order designed to suppress any and all vio-lations of that section of the Act. Hickmot Foods, Inc.,242 NLRB 1357 (1979). The recommended Order willalso provide that Respondent be required to offer fulland immediate reinstatement to all of the discriminateesnamed or referred to in Conclusions of Law 6, 7, and 8and to make them whole for any loss of earnings whichthey may have sustained by reason of the discriminationpracticed against them in accordance with the Woolworthformula," with interest thereon at the adjusted primerate used by the Internal Revenue Service for the com-putation of tax payments. Florida Steel Corporation, 231NLRB 651 (1977); Isis Plumbing & Heating Co.. 138NLRB 716 (1962).The General Counsel has requested, inter alia, a so-called Gissel remedy which would require Respondent torecognize and bargain with the Union as the representa-tive of its Lombard truckdrivers and warehousemen. Inthis case, as soon as the Union came on the scene, Re-spondent engaged in a campaign of wholesale intimida-tion and coercion of its employees and left no stone un-turned in an effort to undermine the Union's organizingdrive. In addition to repeated attempts by high companyofficials to hold rump meetings with employees for thepurpose of adjusting grievances and dissipating thelo Fi W Wolo/worth Company, 90 NLRH 289 (1950)Union's organizing strength, Respondent, by its officials,threatened employees with layoffs and discharge, assault-ed employees on the picket line with motor vehicles,fired 33 unfair labor practice strikers, threatened to closethe warehouse and/or lay off employees in reprisal forunionization, and repeatedly interrogated employees con-cerning their own union activities and the union activi-ties of others. It is hard to imagine any conduct on thepart of an employer which could more thoroughly deci-malte an organizing drive or render a Board electionmeaningless, and it is idle to suggest that the effects ofthis massive illegal effort have not lingered on. TheBoard ad the Seventh Circuit have issued Gisel ordersfor conduct far more restrained than what has beenfound in this case and I have no hesitance in recom-mending such a remedy here. N.L.R.B. v. Henry ColderCompany, 447 F.2d 629 (7th Cir. 1971); N.L.R.B. v. TheCopps Corporation, 458 F.2d 1227 (7th Cir. 1972);:. L.R.B. v. Kostel Corp. d/b/a Big Ben Shoe Store, 440F.2d 347 (7th Cir. 1971); .L.R.B. v. Brown SpecialtyCompany, 436 F.2d 372 (7th Cir. 1971); .L.R.B. v.Texaco, Inc., 436 F.2d 520 (7th Cir. 1971), cert. denied409 U.S. 1008 (1972); N.L.R.B. v. Self-Reliance UkranianAmerican Cooperative Association, Inc., d/b/a CertifiedFoods, 461 F.2d 33 (7th Cir. 1972); Townhouse TV & Ap-pliances, Inc. v. N.L.R.B., 531 F.2d 826 (7th Cir. 1976);Walgreen Co. v. N.L.R.B., 509 F.2d 1014 (7th Cir. 1975).I will also recommend that Respondent be required topost the usual notice, advising its employees of theirrights and of the results in this case.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record hereinconsidered as a whole, and pursuant to Section 10(c) ofthe Act, I make the following recommended:ORDER'2The Respondent, Berger Transfer and Storage, Inc.,Lombard, Illinois, its officers. agents, successors, and as-signs, shall:1. Cease and desist from:(a) Creating in the minds of employees the impressionthat their activities are the subject of company surveil-lance.(b) Threatening employees with closing the warehouseif the employees select a union as their bargaining agent.(c) Threatening to lay off or fire employees in reprisalfor their union activities or unless they abandon theirstrike and return to work, and telling employees thatthey are being laid off because of their union activities orthe union activities of other employees.(d) Coercively interrogating employees concerningtheir union activities and the union activities of other em-ployees.12 In the event no excepionls arre iled as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 10248 of the Rules and Regulations, be adopied hy he Bottard arldbecome its findings, conclusions, aid Order and all objections theretoshall be deemed waived for all purposes14 BERGER IRANSFER AND STORAGE. INC(e) Soliciting grievances and attempting to arrangemeetings of employees to solicit grievances with the im-plied promise of redress.(f) Assaulting employees who are engaging in unionactivities.(g) Threatening to reduce job opportunities and layofflow seniority employees if the warehouse became union-ized.(h) Discouraging membership in or activities on behalfof Truck Drivers, Oil Drivers, Filling Station and Plat-form Workers Union, Local 705, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, bydischarging, laying off, or demoting employees or other-wise discriminating against them in their hire or tenure.(i) Refusing to recognize and bargain collectively withthe aforementioned labor organization as the exclusivecollective-bargaining representative of all of Respond-ent's full-time and regular part-time local and over-the-road drivers, warehousemen, and helpers employed atRespondent's Lombard, Illinois, terminal and warehouse,exclusive of guards, salesmen, office clerical employees,and supervisors as defined in the Act.(j) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Offer Guy Anderson, Ben Brozoska, Al Brunke,Tom Budnik, Dennis Busse, Bill Davis, CameronDuncan, Mark Eurek, Ed Finley, Randy Franklin, FrankGatz, Dennis Giese, Jerry Gocha, Mike Gunnels, KurtKoontz, Bill McDonald, Bill Moore, Tony Morawski.Jessie Morris, Terry Most, Don Mundt, Danny Overton,Dave Redman, Phil Roesecke, Wayne Rose, Ron Salm-ons, Paul Skipworth, Don Smith, Jerry Stroh, GarryWallen, Dick Way, Don York, Larry York, and all em-ployees who were laid off on May 21 and May 22, asfound herein, full and immediate reinstatement to theirformer or substantially equivalent employment, withoutprejudice to their seniority or other rights previously en-joyed, and make them whole for any loss of pay or bene-fits suffered by them by reason of the discriminationfound herein, in the manner described above in the sec-tion entitled "The Remedy."(b) Recognize and, upon request, bargain collectivelyin good faith with Truck Drivers, Oil Drivers, FillingStation and Platform Workers Union, Local 705, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, as the exclusive collec-tive-bargaining representative of all full-time and regularpart-time local and over-the-road truck drivers, warehou-semen, and helpers employed at Respondent's Lombard,Illinois, terminal and warehouse, exclusive of guards,salesmen, office clerical employees, and supervisors asdefined in the Act.(c) Preserve and, upon request, make available to theBoard or its agents for examination and copying all pay-roll and other records necessary to analyze the amountof backpay due under the terms of this Order.(d) Post at Respondent's place of business at Lombard,Illinois, copies of the attached notice marked "Appen-dix.":a Copies of said notice, on forms provided by theRegional Director of Region 13, after being duly signedby a representative of Respondent, shall be posted imme-diately upon receipt thereof and shall be maintained byRespondent for 60 consecutive days thereafter. in con-spicuous places, including all places where notice to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith." In the ceni this Order is enforced by a Judgmenlt of the nitedStatc Crl of Appeals, the ,% ords in the nolice reading "Posted h'()rder of he National abor Relations Board" shall read "P't'osld 'ursu-int to a Judgment of the nited States Court of Appeals nforing ()rder o the Nalional ahor Rel.ations Boa.rdAPPENDIXNO I CI. To EMPI OY:i SPosTi l) iYi ORI)I-R OF 1 HilNA IIONAi LABOR Rlt ArTtONS OARI)An Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.Wt Wt11 Not coercively interrogate employeesconcerning their union activities or the union activi-ties of other employees.Wl- WI. NOI create in the minds of our employ-ees the impression that their union activities are thesubject of company surveillance.WE WIl.l. NOT threaten to close the warehouse orto fire or layoff employees if they select the Unionas their bargaining agent or if they fail to abandontheir strike.Wr wl I NOT tell employees that they are beinglaid off because of their union activities or the unionactivities of other employees.WE Wll .NOT solicit grievances and attempt toarrange meetings for the purpose of soliciting griev-ances with the implied promise that those griev-ances will be adjusted.Wr. wll[ NOT assault employees because they areengaging in union activities.VWE WI[ I NOT threaten to reduce job opportuni-ties and to lay off employees with low seniority be-cause they are engaging in union activities.VE Wi111 .NOT discharge, lay off, or demote em-ployees or otherwise discriminate against them intheir hire or tenure in order to discourage their sup-port of or activities on behalf of Truck Drivers, OilDrivers, Filling Station and Platform WorkersUnion, Local 705, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other labor organization.1 5 DFICISI()NS ()F NATI(ONAI LABR R l A FIONS BOARDWIl Wlli NOI, by any means or in any othermanner interfere with, restrain, or coerce employeesin the exercise of rights guaranteed them by Section7 of the National Labor Relations Act. These rightsinclude the right to form, join, or assist labor orga-nizations. to bargain collectively through repre-sentatives of their own choosing, and to engage inother concerted activities for their mutual aid andprotection.W willt i recognize and, upon request, bargaincollectively in good faith with Truck rivers, OilDrivers, Filling Station and Platform WorkersUnion, Local 705, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Hlelpersof America, as the exclusive collective-bargainingrepresentative of all the full-time and regular part-timc local and over-the-road drivers, warehouse-meii. and helpers, employed at our Lombard, Illi-nois, terminal and warehouse, exclusive of guards,salesmen, office clerical employees and supervisorsas defined in the Act.Wi w.i offer full and immediate reinstatementto the 33 employees named in the unfair labor prac-tice complaint in this case and to any others whowere laid off on May 21 and May 22 to their formeror substantially equivalent employment, and Wliwit make them whole for any loss of pay whichthey have suffered by reason of the discriminationpracticed against them, with interest.BI.R(;GI R TRAN.NSIIR ANI) SIOR: \(Id INC.16